Title: To James Madison from Benjamin Waterhouse, 30 June 1825
From: Waterhouse, Benjamin
To: Madison, James


        
          Dear Sir
          Cambridge 30th. June 1825.
        
        Having reached home but a few days since, I seize the first day of leisure to express to you, and your good Lady my grateful acknowledgements for your polite attention, while sojourning in your hospitable mansion, where I experienced what I had often heard from the voice of fame.
        After passing about a week at Washington, principally with my greatly esteemed, & highly venerated friend, I left him with feelings of an elder for a younger brother, rejoicing at his high honours, and commiserating, in anticipation, his anxious moments, & contingent perplexities, inseperable

from such a station, in such a government as ours. But I believe, with Mr Jefferson, that he will not have a very turbulent voyage of it, notwithstanding he presides in a country where public favour, and public censure are some times nearly balanced.
        You may have seen in the papers that the miserable General H. has been treated with a public dinner, at which presided a son of the late worthy Govr. Sullivan, and nephew to the General—a degenerate plant of a strange (foreign) vine—the bitterest, & most inveterate of the whole high-federal gang—a man notorious for having dishonored his Father and his Mother, and who had doubtless congenial feelings with the military convict.
        I mentioned that Hull had a stroke of apoplexy, a year, perhaps, before his appointment of General on the Canada expedition. I have refreshed my memory since I came home, and therefore repeat, that a few miles from my house, at a review of the Middlesex militia, whereof the late Speaker General Varnum was commanding officer, General Hull fell senseless, and, if I recollect rightly, was carried home in that condition; from which time, he never appeared to be the man he was before, insomuch that I remember people spoke of it, when his appointment was announced. The gallant General Miller called on me yesterday when we refreshed each other memories on the events of Hull.
        Since the disaster at the review, which was at Concord, Hull appeared heavy, dull & bloated, and, at times very talkative on the subject of the facility and certainty of conquering Canada. His limbs did not appear to suffer, nor his tongue to falter; but, to the eye of a Physician, his brain appeared to have lost its intellectual energy. I never heard his temperance called in question. Altho’ the General has lived, for a series of years, within three miles of me, I have never, during all that time, seen him, until lately. While he worked hard on his farm, he seemed forgotten, and he has only reappeared at a time when the Ship of state was about tacking, when he, and some others were hoping that she would “miss stays”; in which case he might, possibly, appear on the top of some of the waves. I very much doubt if Hull writes those productions which have recently appeared under his name.
        General Dearborn has not entirely recovered from his fracture. He was at my door last week, but would not venture to get out of his carriage. It has shook his whole frame. A man of 75 cannot afford to break a bone, or even to fall down.
        How a Washington paper came to mention my name in connection with a professorship in your Virginia University, I cannot conceive. I never heard, or dreamt of such a thing. No—if I have any ambition, it is to serve my country abroad. Am I too old—or too ignorant of political matters to make my bow to the King of the Netherlands? In a country where I have

resided four academical years, one of which was past in the family of the venerable Adams.
        Please to present my great respects to Mrs. Madison. My wife is almost jealous. She stood before the glass, and stretching herself up, and putting on one of her best looks, turned to me and said, “am I not as tall as Mrs. Madison?” To which I could only reply—that I did not beleave there was much difference, seeing both husbands were obliged to look up to them! Having been so long from home, I thought my wife was entitled to a compliment.
        I have sent a discourse, preached by my son in law in the Unitarian church New York for Mr. Macon with my compliments. With an high degree of respect, I remain, Dear Sir, Your obt. servt
        
          Benjn. Waterhouse
        
      